Citation Nr: 0834603	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  03-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial, compensable rating for left ear 
hearing loss, to include on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:  Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision in which 
the RO granted service connection and assigned an initial, 0 
percent (noncompensable) rating for left ear hearing loss, as 
well as  granted service connection and assigned an initial 
10 percent rating for tinnitus, each effective December 22, 
2004 .  The veteran filed a notice of disagreement (NOD) in 
September 2005 with regard to the initial rating assigned for 
left ear hearing loss, and the RO issued a statement of the 
case (SOC) in February 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2006.

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted private medical records dated in July 2008, along 
with a waiver of his right to have this evidence initially 
considered by the RO.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 
(2008).

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
left ear hearing loss, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

For the reasons expressed below, the matter on appeal 
(recharacterized as reflected on the title page) is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO 
action is warranted.

During the August 2008 hearing, the veteran testified that he 
had difficulty hearing conversations, especially in 
situations when background noise was present, when his head 
was turned away from the speaker, and when the speaker had a 
higher pitched voice.  He stated that his left ear hearing 
loss negatively impacts his employment, particularly during 
meetings and interviews, and while driving.  He and his wife 
also indicated that his left ear hearing loss had worsened in 
the last two years.  He also asserted that the rating 
schedule did not adequately assess the impact his left ear 
hearing loss has on his employment and daily life.  

The Board notes, initially, that assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, VA 
has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

In this case, however, the veteran's assertions regarding the 
impact of the disability on his employability appears to 
raise the question of the veteran's entitlement to an 
initial, compensable rating for left ear hearing loss on an 
extra-schedular basis.  
See 38 C.F.R. § 3.321 (2007).  The Board has expanded the 
issue, accordingly, and the RO should consider whether the 
procedures to award an extra-schedular rating are invoked, in 
the first instance, to avoid any prejudice to the veteran.

The Board also finds that, given the above, and in view of 
allegations of worsening disability, examination with 
audiological testing, and medical comment as to the impact of 
the veteran's hearing loss on his employability is needed to 
resolve the claim for increase.  See 38 C.F.R. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007). See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination).   and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous").  During the August 2008 
hearing, the veteran indicated his willingness to report to 
another VA examination, if needed.

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, with audiological evaluation, by an 
appropriate physician, at a VA medical facility.  The veteran 
is hereby notified that failure to report to the scheduled 
evaluation and/or examination, without good cause, may result 
in a denial of the claim for a higher initial rating for left 
ear hearing loss (as the original claim will be adjudicated 
on the basis of the evidence of record)  See 38 C.F.R. § 
3.655 (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled evaluation and/or 
examination, the RO should obtain and associate with the 
claims file (a) copy(ies) of the notice(s) of the evaluation 
and/or examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
evaluation and examination, the RO should also obtain and 
associate with the claims file all outstanding VA treatment 
records.  The claims file currently does not include any 
outpatient treatment records.  During the hearing, the 
veteran testified that he underwent audiological testing in 
April 2008 at the Augusta VA Medical Center (VAMC).  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for left ear hearing loss from the 
Augusta VAMC, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

The Board finds that further notification action regarding 
the claim on appeal is warranted.  

Notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA) essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received,  proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. § 
3.159(b)(1).  The Board notes that, effective May 30, 2008, 
38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

Also, in rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that an April 2005 VCAA notice letter advised 
the veteran of the information and evidence needed to 
substantiate a claim for service connection for left ear 
hearing loss (the claim at that time), as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The SOC also set forth the criteria for higher ratings for 
hearing loss.  However, since the grant of service 
connection, the veteran has not been furnished a specific 
letter providing notice of the evidence needed to support his 
claim for an initial, compensable rating for left ear hearing 
loss.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
veteran of the evidence necessary to support the claim on 
appeal, and give him another opportunity to present 
information and/or evidence pertinent to the claim.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3)  
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its notice to the veteran meets the requirements of 
Dingess/Hartman (cited to above)-particularly, as regards 
VA's assignment of disability ratings and effective dates-as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of the evidence submitted during 
the Board hearing (notwithstanding the veteran's waiver of RO 
consideration of that evidence).  The RO should also consider 
and address whether the criteria for assigning a higher 
rating pursuant to 38 C.F.R. § 3.321 are met, as well as 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found) 
pursuant to Fenderson (cited to above), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Augusta 
VAMC all records of evaluation and/or 
treatment for the veteran's left ear 
hearing loss, to include the report .  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should furnish to the veteran 
and his representative a VCAA-compliant 
letter requesting that the veteran provide 
information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for an initial, compensable rating for 
left ear hearing loss.

The RO's letter should explain how to 
establish entitlement to an initial, 
compensable rating for left ear hearing 
loss, as well as the evidence that will be 
obtained by VA and the type of evidence 
that is the veteran's ultimate 
responsibility to submit.

The RO should ensure that its notice meets 
the requirements of Dingess/Hartman (cited 
above)-particularly as regards assignment 
of disability ratings and effective dates, 
as appropriate.  

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the veteran responds, the RO should 
assist the veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician , at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
veteran, and the examination report should 
reflect consideration of the veteran's 
documented medical history and assertions. 
Audiometry and speech discrimination 
testing must be accomplished (with all 
results provided to the examining 
physician prior to the completion of his 
or her report).

Based on consideration of the testing 
results and the veteran's documented 
history and assertions, the physician 
should provide comment upon the impact of 
the veteran's service-connected left ear 
hearing loss on his employability. 

The physician should set forth the 
audiology testing results, along with the 
complete rationale for the conclusion(s) 
reached, in a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled evaluation and/or examination, 
the RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the evaluation 
and/or examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim on appeal.  in 
light of all pertinent evidence (to 
include that submitted during the Board 
hearing) and legal authority ( to 
specifically include the provisions of 38 
C.F.R. § 3.321).  The RO should also 
consider and discuss whether staged 
rating, pursuant to Fenderson (cited to 
above), is appropriate.
 
8.  Unless the claim for an initial, 
compensable rating for left ear hearing 
loss is granted to the veteran's 
satisfaction, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of any 
additional legal authority considered, 
along with clear reasons and bases for all 
determinations, and  afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



